DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a front portion of the fluid.” The limitation renders the claim indefinite because the claim does not specify the orientation of the in-situ data acquisition device, and therefore the front is not clear. The “front” could be side or back depending on the 
Claim 1 further recites “a front portion” in line 8. The limitation renders the claim indefinite because it is not clear whether this portion corresponds to the earlier recited portion or a new/different front portion. For the purpose of further examination, and consistent with the interpretation of the phrase “a front portion,” the limitation has been interpreted as “the fluid front.”
Claims 2-20 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.
Claims 4, 6-9, 11, and 13-20 further recite the limitation “the one or more images.” The limitation renders the claim indefinite because it is unclear whether these images correspond to the one or more images among the plurality of images captured (recited in claims 1-2) or a new/different set of images. For the purpose of further examination, the limitation has been interpreted as “the one or more images of the plurality of images.”
Claim 5 further recites the limitation “dropping one or more color channels.” The claim does not further specify or define what is meant by “dropping” and it is unclear how applying a green filter drops one or more color channels. It is further unclear whether applying the green filter can also drop the green channel since the claim does not specify the details of the “dropping” process. For the purpose of further examination, the claim has been interpreted as excluding one or more of non-green color channels when applying the green filter.
The term “high” in claim 13 is a relative and subjective term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). For the purpose of further examination, the claim has been interpreted as filtering out regions that have higher entropy than neighboring regions.
Claims 16 and 20 further recite the limitation “a plurality of images captured by the method of claim 1.” Since claims 16 and 20 depend from claim 1, the limitation “a plurality of images” is indefinite because it is unclear whether these images correspond to the ones captured according to claim 1 or a new set of plurality of images. For the purpose of further examination, the limitation has been interpreted as “the plurality of images captured by the method of claim 1.”

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record (Carlone et al., “Unsaturated and Saturated Flow Front Tracking in Liquid Composite Molding Process using Dielectric Sensors,” Appl Compos Mater (2015) 22:543–557, in view of Mazed [U.S. PGPub No. 2017/0316487], hereinafter Carlone and Mazed) teaches a method for in-situ data acquisition, the method comprising: 
providing a mold, wherein at least a portion of the mold is transparent (Carlone Abstract: “Liquid composite molding process”; Carlone pg. 544: “During LCM process a dry reinforcement is placed in the mold cavity”; Carlone pg. 545: “According to the proposed system, the preform, positioned in transparent molds, was hit by dispersed light”); 
Carlone Abstract: “Complete wetting of the reinforcement”; Carlone pg. 552: “varying number of reinforcing layers … Plain weave 0-90 e-glass fabric (500g/m2) was employed as reinforcing material”); 
injecting a fluid into the cavity of the mold (Carlone Fig. 3) the fluid comprising a fluorescent dye (Mazed ¶0511: “he fluorophore 120B can be a dye (e.g., ATTO/Alexa Fluor 488 dye or photostable diarylmethylene-bridged naphthophosphole P-oxide dye) based fluorophore or a fluorescent protein”); 
lighting the mold with an ultraviolet lighting source (Mazed ¶0317: “coated with a light sensitive layer or chemically coupled with wavelength converting nanoparticles) can be activated by a suitable wavelength from an external light source (e.g., an ultraviolet/visible/infrared light source)”; ¶0866: “in an ultra violet wavelength (UV) curable nanoimprinting resist at 25 nanometers or less than 25 nanometers”); and
capturing a plurality of images of a front portion of the fluid as the fluid advances within the cavity of the mold (Carlone Abstract: “to track the position of unsaturated as well as saturated flow fronts through dual scale porous media”; Carlone pg. 545: “A visual monitoring set up, based on video cameras connected to image analysis tools … The light refracted through the mold setup was acquired by a video camera located under the mold”; Carlone Fig. 8: unsaturated front is tracked with visual monitoring).
However, the prior art, alone or in combination, does not appear to explicitly teach or suggest advancing a camera along a camera track as the fluid advances within the cavity of the mold.

Claims 2-20 are objected to for the same reason as indicated in claim 1 due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667